DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 11/30/2020. Claims 1-3, 5-11, 13-17, 19-20 are pending.
Claim Objections
In claim 1, the phrase “JSON data of an interface template that is separate from the client application being void of the service data” is ambiguous because it is confusion could arise as to what the clause “being void of the service data” modifies, i.e., the client application, the JSON data, or the interface template. Based on context, i.e., the client data cannot be void of the service data as it just retrieved it, and Specifications 0020, it seems clear that the intended referenced phrase is interface template. However, correction is needed to clarify this confusion.
Claims 9, 15 are likewise objected to for the same reasons.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-3, 5-11, 13-17, 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

	The amendment to representative claim 1 describing interface template data that is … void of the service data aims to distinguish over the art by clarifying the difference between (1) an initial template data and (2) service data that is later bound, via server updates, to the template (i.e., hence, which the initial interface template data is void of).
	However, when this difference is filtered through the claim logic, par. 7, the binding, by the client application … passage now describes a binding process where a first interface identifier, included in the service data according to par.4 corresponds to a second interface identifier also included in the service data. That is, where, one identifier in the update data is bound to another identifier in the update data.
	This lacks support in the Specifications. For example, 0033, 0045-46 describes a binding that takes place via matching service data to template data, and not service data to service data.
	As Examiner believes that the intention of the Applicant here is to describe the matching of service identifiers to template data, for purposes of prior art examination, the second interface identifier will be interpreted to not be modified by the clause of the service data.
	Claims 9, 15 are rejected for the same reasons, and the dependent claims are rejected for failing to cure the deficiencies of the parent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 

Claim(s) 1-7, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dharamshi (US 20080104025 A1) in view of Fanning (US 20120331375 A1) in view of Koch ("The Ajax Response: XML, HTML, or JSON?", published 12/17/2005).

Regarding claim 1, Dharamshi discloses: a computer-implemented method executed by one or more processors (0118: processors), the method comprising:
retrieving, by a client application from a server, service data during a service data exchange procedure (fig.5, 0070-72: overview of client-server network including providing a Business Service Page (BSP) to a client via a Web Application Server (WAS); in particular, fig.7e, 0112-113 discloses update service data generated by server in response to some event on the client side);
receiving, by the client application from the server, structured data of an interface template (fig.7c, 0097-104 gives overview of a received structured data 730 generated from server page 348; as the server page 348 is used to generate another structured document as well as plurality of client structured data such as via updating (see fig.7b, 0095-96 describing the use of the BSP page to update client structured data 730) it constitutes a template) that is separate from the client application being void of the service data (As the interface template 348 is different from later generated service data used to differentially update the page as described in fig.7e, 0112-113, the initial template data is void of the later differential update service data; this accords with the understanding provided by Specifications 0020-0025, where the interface template “does not include the service data” (0020) in the sense that it does not include the later received update service data; furthermore, as such data is received from a server, it is separate from the client application), wherein the structured data is generated by the server by parsing hypertext markup language interface template data associated with the interface template (fig.7c, 0005, 0048: the BSP markup being in HTML, hence, parsing HTML to generate structured data for the client), and the hypertext markup language interface template data comprises a tag describing a widget, wherein the widget is a visual component included in a graphical user interface (fig.7a, 0081, 0092-93: use of various tags to define GUI elements);
identifying, by the client application, the interface template based on a first interface identifier included in the service data (fig.7e, 0112-113 describes response by server to request for updated display elements, in particular, 0112 describes the use of tagging with viewID information by the server response data to correlate with portions of the page on the client, hence, identifying the template via these tags; see also 0086 describing identifying template pages via viewID);
in response to identifying the interface template, determining, by the client application, a document object model node for the widget based on the structured data (0107-108, 0113: parsing response code via DOM objects to locate target areas for update, hence, determining via DOM of target widget nodes based on the structured data used to generate the DOM), wherein the document object model node stores information related to the tag (0107: the DOM stores associated target information related to the view nodes defined by the tag), and wherein the document object model node comprises location information of the widget in the interface template described by the tag (0108: use of the DOM to locate the tag-defined widget, additionally, the document object model itself being a data structure defining hierarchical locations of interface widget objects);
associating the service data to a widget based on the first interface identifier corresponding to a second interface identifier of the service data, the second interface identifier of the service data being provided by the server to the client application (The phrase “of the service data” modifying “second interface identifier” will be omitted in interpretation, see 112(a) rejection above) (0108, 0112-113: sever tagging of service data so as to correlate with viewID of objects to be updated sent by client ;
retrieving, by the client application, the widget based on a location information (0108, 0113: the target widget in the target areas is retrieved in order to be replaced by the updated elements based on location information);
generating, by the client application, a unified view of the graphical user interface (0113: a unified view is generated by locating and replacing the widget) comprising rendering the widget with a plurality of widgets associated with the graphical user interface (0113: rendering widget; fig.7e:730 shows the plurality of widgets corresponding to the plurality of viewID’s); and
displaying, by the client application, the unified view of the graphical user interface on a display device (0057, 0113: rendering the view so as to provide a graphical user interface; 0121: display device).
Dharamshi does not disclose the use of virtual view nodes in order to update the interface, i.e., Dharamshi does not disclose:
I. generating, by the client application based on the structured data, a virtual view node as part of a tree structure of virtual view nodes for storing information for document object model nodes, the virtual view node storing the document object model node and comprising response event information associated with the corresponding client application
II. wherein associating the service data to a widget comprises binding, by the client application, the service data to the virtual view node
III. wherein the location information is determined by determining, by the client application, location information of the widget based on the information stored in the virtual view node.
Furthermore, Dharamshi does not disclose:
IV. wherein the structured data is JSON data; wherein the structured data is written in a general protocol markup language comprising a syntax tree that is simpler than the syntax tree of the hypertext markup language interface template data.
Fanning discloses:
I. generating, by the client application, based on a structured data a virtual view node as part of a tree-structure of virtual view nodes for storing information for document object model nodes, the virtual view node storing a document object model node (fig.5, 0042-43 shows the use of a view node tree to store instantiations of DOM nodes for purposes of rendering in a particular HTML instance, e.g., such as specific or agnostic to a browser for purposes of rendering, hence, a virtual data structure representing real rendering instances) and comprising a response event information associated with the corresponding client application (0048-49 discloses the use of virtual view nodes to process changes made to markup, such as the changes of received via the response service data of Dharamshi, so as to effect changes in the browser rendering; hence, combined with Dharamshi, these changes stored in the virtual view node comprise response event information (i.e., in response to the requests for update generated by user events, see Dharamshi  fig.7e, 0109) with a corresponding application, e.g., a browser)
II. wherein associating the service data to a widget comprises binding, by the client application, the update data to the virtual view node (fig.8, 0048-50 discloses how updates are passed onto the virtual view nodes in order to allow dynamic view updating within a renderer, the combination with Dharamshi yielding the passing of updates in the form of service data; hence, the binding of update data to particular view nodes so as to update that view)
III. wherein the location information is determined by determining, by the client application, location information of the widget based on the information stored in the virtual view node (fig.8, 0080: the changelog is used to update the virtual view node, which in turn is used by a browser to 
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Dharamshi by incorporating the virtual view tree of Fanning. Both concern the art of dynamic and partial webpage updating, and the incorporation would have improved the ease of synchronization by, according to Fanning, allowing a renderer-specific view of the DOM to be synchronized quickly based on received diffs to markups (fig.8, 0050-51); allowed for increased development utility by allowing for instantiation of multiple browser specific views (0034, 0042). 
Dharamshi modified by Fanning does not disclose limitation IV above.
Koch discloses: VI. wherein the structured data is JSON data; wherein the structured data is written in a general protocol markup language comprising a syntax tree that is simpler than the syntax tree of the hypertext markup language interface template data (Koch p.3-4 describe (“Advantages” and “Disadvantages”) the various advantages and disadvantages of using JSON and HTML when providing deltas to update a webpage; in particular, HTML is described as being extremely complex while JSON is described and shown as having a simpler format, i.e., less limbs in the syntax tree; furthermore JSON is known in the art and acknowledged by Applicant (Specifications 0027) to have a simpler syntax tree than HTML, hence, the combination with Dharamshi discloses converting a backend BSP markup encoded in HTML to JSON in order to pass diffs with these various advantages to the client).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Dharamshi modified by Fanning by incorporating the use of JSON of Koch. Both concern the art of partial webpage updating, and the incorporation would have improved the versatility and code maintainability of the method by, according to Koch, allowing for easier access to data, having a simpler-to-parse format (p.4: JSON “Advantages”)

wherein the JSON data comprises a first syntax tree with a format simpler than a second syntax tree of the interface template data (Koch p.3-4).
 
Regarding claim 3, Dharamshi modified by Fanning modified by Koch discloses the method of claim 1, as described above. Dharamshi and Fanning further discloses: wherein binding the service data to the virtual view node comprises inserting the service data in the virtual view node by using an entry function (0113: Dharamshi discloses the use of htmlSubmitPost to insert service data changes into the object to be rendered, the combination with Fanning’s use of virtual view nodes disclosing the use of functions for entering data to update the virtual view node; Fanning fig.8, 0050 discloses the updating, via computer code, of the virtual view node based the received change record, hence, the use of a computer-implemented function to enter the received service data of Dharamshi).

Regarding claim 5, Dharamshi modified by Fanning modified by Koch discloses the method of claim 1, as described above. Fanning further discloses: wherein information stored in the virtual view node comprises information related to the tag and a type of a corresponding client application (fig.5, 0042 shows the virtual view node storing identifier relationship corresponding to markup tags defining view areas; 0042: as virtual view nodes may be browser client application specific, the information stored in the virtual view nodes are based on specific client application types).

Regarding claim 6, Dharamshi modified by Fanning modified by Koch discloses the method of claim 1, as described above. Dharamshi and Fanning further discloses: receiving a second structured data of an updated interface template, and in response to receiving the second structured data, updating information (Dharamshi fig.7b:730(1-2), 0094-96: receiving additional updated template) stored in the virtual view node (Fanning fig.8, 0050).

Regarding claim 7, Dharamshi modified by Fanning modified by Koch discloses the method of claim 6, as described above. Dharamshi further discloses: wherein the updated interface template is generated by the server in response to a trigger for a service procedure (fig.6-7:705, 0073: additional user interaction event trigger).

Claims 9-11, 13-14, 15-17, 19-20 recite computer-readable media and systems corresponding to the above method claims and are hence rejected under the same rationale.

Claim(s) 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dharamshi (US 20080104025 A1) in view of Fanning (US 20120331375 A1) in view of Koch ("The Ajax Response: XML, HTML, or JSON?", published 12/17/2005), as applied in claim(s) 1 above, in view of Calkowski (US 20140250067 A1).

Regarding claim 8, Dharamshi modified by Fanning modified by Koch discloses the method of claim 1, as described above. Dharamshi modified by Fanning modified by Koch does not disclose: in response to determining that the interface template is not identifiable, generating a request, for the server, to transmit the interface template that corresponds to the service data.
Calkowski discloses: in response to determining that data is not identifiable, generating a request, for the server, to transmit the data (fig.7:710-711, 0062: detecting error conditions such as non-identification of correct data and requesting retransmission of the data; fig.1, 0020: client-server 
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Dharamshi modified by Fanning modified by Koch by incorporating the error checking technique of Calkowski. Both concern the art of updating and synchronization, and the incorporation would have improved the robustness of the method by, according to Calkowski, allowing for error handling in the case of invalid data for updating including multiple levels of error correction such as aborting, restarting, etc. (0062); improving network efficiency by transmitting limited portions of erroneous data (0003-4).

Response to Arguments
Applicant’s arguments regarding the prior art rejections have been fully considered. In the remarks, the following arguments were made:
I. Regarding claim 1, the art of record, including Dharamshi and Koch, does not disclose the newly added limitations of claim 1 directed to the separation of interface template data separate from service data and the virtual view node containing response event information.
Examiner respectfully disagrees. As described above, Dharamshi being directed to incremental updates, disclose the sending of an initial structured data followed by updates to portions of the interface (see fig.7c, 0097, 0108, 0112-113). Hence, Dharamshi discloses the claimed feature of separation between service data and structured data.
Furthermore, the updating of view nodes (such as disclosed by Fanning) with the service data of Dharamshi  produces a system where the view nodes contain the updated event-generated data, i.e., containing event response information, as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kang (US 20130073946 A1) fig.2, 0040-46 discloses the generation of view nodes from DOM in a browser environment.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer To, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG LI/
Examiner, Art Unit 2143